\ioi. t t>e i
                                                                                           ttOS'tf
 COA #       10-13-00170-CR                                       OFFENSE:     Aggravated Sexual Assault

 STYLE:      Kelly Lee Dickey v.The State of Texas                COUNTY:      Bosque

 TRIAL COURT:              220th District Court                                   Appellant's                MOTION
 TRIAL COURTS:             CR14750                                 FOR REHEARING IS:        DENIED
 TRIAL COURT JUDGE:        Hon. Phil Robertson                     DATE:         September 24, 2014
 DISPOSITION:         AFFIRMED                                     JUDGE:




 DATE:         August 21, 2014

 JUSTICE:      Scoggins                  PC             S   YES

 PUBLISH:         ~                     DNP:      YES


 CLK RECORD:          11/18/2013 -1 volume                          SUPP CLK RECORD:
 RPT RECORD:                                                        SUPP RPT RECORD:
 STATE BR:            2/7/2014                                      SUPP BR:
 APP BR:              1/6/2014                                      PRO SE BR:




                                  IN THE COURT OF CRIMINAL APPEALS

                                    CCA#



          APPELLANT^ Petition                                               Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                                         DATE:

      K€fn£T>                                                              JUDGE:

DATE: _      G^hyl^oif                                                     SIGNED:                         PC:

JUDGE:         ~SJk       ^AAAstn^                                          PUBLISH:                      DNP:




                  . MOTION FOR REHEARING IN                                 MOTION FOR STAY OF MANDATE IS:
CCA IS:                    ON                                                                        ON

JUDGE:                                                                     JUDGE: